       Case 1:21-cv-00049-JHR-CG Document 22 Filed 03/31/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

JAMES THOMPKINS, as Permanent
Guardian of the Person and Estate of
ANNIE MAE SMITH a/k/a ANNIE M.
THOMPKINS,

              Plaintiff,

v.                                                      No. CV 21-49 JHR/CG

FIRST CHOICE OF ELKHART, INC.
d/b/a FIRST CHOICE TRANSPORT and
WILLIAM S. MILLER,

              Defendants.

                  ORDER GRANTING UNOPPOSED MOTION
          TO APPOINT AND SUBSTITUTE PERSONAL REPRESENTATIVE

       THIS MATTER is before the Court on Plaintiff James Thompkins, as Permanent

Guardian of the Person and Estate of Annie Mae Smith a/k/a Annie M. Thompkins’s

Unopposed Motion to Appoint and Substitute Personal Representative (the “Motion”),

(Doc. 21), filed March 30, 2021. In the Motion, Plaintiff explains that Annie Smith a/k/a

Annie M. Thompkins recently “passed away as a result of the injuries” at issue in this

case. Id. at 2. As a result, Plaintiff requests the Court assign him as “the Personal

Representative of the Wrongful Death Estate of Annie Mae Smith a/k/a Annie M.

Thompkins,” and as the named-Plaintiff in this action. Id. at 1. The Court, having

reviewed the Motion and noting it is unopposed, finds the Motion is well-taken and shall

be GRANTED.

       IT IS THEREFORE ORDERED that James Thompkins is APPOINTED as the

Personal Representative of the Wrongful Death Estate of Annie Mae Smith a/k/a Annie

M. Thompkins.
      Case 1:21-cv-00049-JHR-CG Document 22 Filed 03/31/21 Page 2 of 2




      IT IS FURTHER ORDERED that the Clerk’s Office shall substitute James

Thompkins, Personal Representative of the Wrongful Death Estate of Annie Mae Smith

a/k/a Annie M. Thompkins, as the Plaintiff in the above-captioned matter.

     IT IS SO ORDERED.

                                  ________________________________
                                  THE HONORABLE CARMEN E. GARZA
                                  CHIEF UNITED STATES MAGISTRATE JUDGE
